108 F.3d 328
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Robert E. CAMERON, Plaintiff, Appellant,v.John NOONAN, et al., Defendants, Appellees.
No. 96-1862.
United States Court of Appeals, First Circuit.
March 5, 1997.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS [Hon.  Robert E. Keeton, U.S. District Judge]
Scott Harshbarger, Attorney General, and Elisabeth J. Medvedow, Assistant Attorney General, on brief for appellees.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
After carefully reviewing the record, we affirm the judgment of the district court for essentially the reasons stated in its Memorandum and Order, dated June 20, 1996.  See Local Rule 27.1.  Appellant Robert E. Cameron's motions for speedy consideration and the appointment of counsel are denied.